Title: From George Washington to George Mason, 23 March 1789
From: Washington, George
To: Mason, George



Sir,
Mount Vernon March 23d 1789

Your Coachman applied to me yesterday (through my Nephew) for employment. I informed him it was not my custom to treat with any one in the service of another unless it was well ascertained that a seperation was about to take place—nor then unless sufficient testimonials could be produced of sobriety—of Skill honesty and industry in the occupation that was followed. To the First, he replied that last fall he had given you notice of his intention to leave you, and that his design (before he made application to me) was to have gone to the Northward next month; Moreover that he had taught one of your own Servants to drive and his services now were of little use to you. And with respect to the latter, that he had no doubt of obtaining a character from you.
As the mans person and character are entirely unknown to me, I take the liberty of enquiring if this account be true? for I shall make no overtures to him, nor will I employ him (altho’ I want a Coachman) unless it is with your knowledge and consent he leaves you—nor then, as I have observed before, unless he can obtain such a character as will satisfy me. a perfect one is not to be expected—Information in this matter would, at this time, be very acceptable to me—I send therefore on purpose to obtain it—and if the man is at liberty to engage I should be glad (if it is convenient to you) to see him immediately. From motives

of delicacy when [he] was here, I refused to have any conversation with him, untill I first knew from you on what footing he stands—If to part, I would in that case thank you for information with respect to the wages and previledges you allow him and the services expected for them. To enter my service three weeks or a month hence would answer my purposes but to be ascertained of it, is immedeately necessary, that I may either depend upon him, or look out elsewhere. With compliments in which Mrs Washington joine—I am &c.

Go: Washington

